Title: To James Madison from Edwin Gray, 2 July 1802
From: Gray, Edwin
To: Madison, James


Sir
Jerusalem. 2d. July. 1802
I take the liberty to enclose to you at the request of the friends of Mr Benjamin Wood, a certificate of his being a Citizen of the United states.
Mr Wood states by letters recently received from him that he is at this time detained against his will onboard an English Ship of War, having been impressed into that service some time past. Presuming that he can be speedily released, thro’ your Official aid; and understanding that an application to the British Government, can not with propriety be made but thro’ the Secretary of State, I have taken the liberty to trouble you on this occasion, requesting the enclosed letter may be permitted to accompany such communication as you may think proper to send forward in behalf of the unfortunate young man. I have the honor to be sir, with sentiments of great respect Yr. Obt Sert
Edwin Gray
 

   
   RC and enclosure (DNA: RG 59, Records of Impressed Seamen, 1794–1815, box 11). RC docketed by Brent. For surviving enclosure, see n. 1.



   
   Gray enclosed a letter from Mary Wood to her son Benjamin Wood, dated July 1802 at Southampton County, Virginia (1 p.). In it, she acknowledged her son’s letters of 12 Aug. 1801 and 15 Mar. 1802, informed him of his father’s death, and assured him that a certificate of citizenship obtained by Gray would accompany her letter, “so that I doubt not but you will be set at liberty.”



   
   Edwin Gray (1743–1814?), a former burgess from Southampton County, Virginia, and later member of the House of Delegates and state Senate, was elected to the U.S. House of Representatives in 1799 as a Federalist. He served in the House until 1813, supporting, along the way, James Monroe’s challenge to JM’s election to the presidency in 1808 (Fischer, Revolution of American Conservatism, pp. 373–74).


